Citation Nr: 1417117	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were previously before the Board in October 2013, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is required to ensure compliance with the October 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As instructed, the AOJ arranged for an additional VA examination to determine, in particular, whether the disabilities on appeal were aggravated by service-connected disabilities.  On November 2013 examination, the examiner noted the Veteran's complaints of bilateral knee pain and observed limitation of motion in both knees.  Relying, in part, on a "lack of objective findings in his medical records," the examiner diagnosed "normal knees with decreased flexion of unknown etiology" and opined that the Veteran had never had a knee or lower leg condition.  Consequently, aggravation was not discussed.

The November 2013 VA examination is inadequate for VA purposes.  On prior VA examination in February 2011, a VA examiner diagnosed bilateral patellofemoral syndrome that was less likely than not causally related to the Veteran's active service or service-connected disabilities (but did not address aggravation by a service-connected disability).  The November 2013 examiner's opinion did not include a rationale to support his conclusion that any prior diagnosed condition was inaccurate; therefore, the opinion is inadequate.

Furthermore, in opining that the Veteran does not, and has never had, a knee disability responsible for pain and limitation of motion, the November 2013 VA examiner relied, in part, on imaging studies from November 2008 and October 2009.  The Board finds that the examiners reliance on imaging studies from at least five years prior to assert no known etiology for demonstrated current symptomatology renders the examination report inadequate.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any VA treatment records, not already of record, that are relevant to the claims on appeal.

2.  After completion of the above, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests and studies should be performed and clinical findings reported in detail.

     a)  The examiner should clearly report whether there are current right and left knee disabilities.  
 
     b)  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability), that any such disabilities are causally related to any injury or incident during service.

     c)  Is it at least as likely as not (a 50% or higher
degree of probability) that any current disability of
either knee is proximately due to or caused by, the
Veteran's service-connected right plantar fasciitis, pes
planus, hallux valgus and status post right navicular
fracture and/or the service connected left plantar
fasciitis, pes planus, hallux valgus and left second toe
fracture?

    d)  Is it at least as likely as not (a 50% or higher
degree of probability) that any current disability of
either knee has been aggravated by the Veteran's
service-connected right plantar fasciitis, pes planus
hallux valgus and status post right navicular fracture
and/or the service connected left plantar fasciitis, pes
planus, hallux valgus and left second toe fracture?

A complete rationale must be provided for all opinions expressed.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
sts likely as not (a 50% or higher
degree of probability) that any current disability of
either knee is roximatel due to or caused b , the
Veteran's service-connected right plantar fasentis, pes
planus, hallux valgus and status post right navicular
fracture and/or the service connected left plantar
fascntis, pes planus, hallux valgus and left second toe
fracture'?
b) Is it at least as likely as not (a 50% or higher
degree of probability) that any current disability of
either knee has been a ravated b the Veteran's
service-connected right plantar fasciitis, pes planus
hallux valgus and status post right navicular fracture
and/or the service connected left plantar fasciitis, pes
planus, hallux valgus and left sec



